IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 JAMES LEROY THOMAS,                            : No. 8 MM 2020
                                                :
                     Petitioner                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 SHAWN D. MEYERS, FRANKLIN COUNTY               :
 COURT JUSTICE,                                 :
                                                :
                     Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of March, 2020, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.               The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.